11th Court of Appeals
Eastland, Texas
Opinion
 
Marcos Damian
            Appellant
Vs.                  No. 11-03-00215-CR – Appeal from Harris County
State of Texas
            Appellee
 
            Marcos Damian has filed in this court a motion to withdraw his notice of appeal.  The motion
is signed by both appellant and his attorney.  TEX.R.APP.P. 42.2.  The motion is granted.
            The appeal is dismissed.
 
                                                                                    PER CURIAM
 
November 13, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.